Appeal in a condemnation proceeding from the first partial and separate final decree entered April 12, 1937, and from the last partial and separate final decree entered December 7, 1937. Decree entered December 7, 1937, in so far as appealed from, unanimously affirmed; and decree entered April 12, 1937, modified' on the law and the facts as to Damage Parcels 185, 186 and 187, by increasing the award for land to the owner of the fee of such parcels to $22,500, and, as thus modified, the decree, in so far as appealed from, is unanimously affirmed, with costs to appellant Hansro Realty Corporation, payable by respondent, and with one bill of costs to respondent, payable by appellants other than Hansro Realty Corporation. The award of the trial court for the land of Damage Parcels 185, 186 and 187 did not adequately reflect the value of the land as indicated by the factor of the lease of the parcels with the reversion of the ownership of the improvements on the parcels, placed thereon by the tenant, *749to the fee owner. . A division of the value of the improvements award by the years in the unexpired term of the lease, with due allowance for depreciation, reflects a gross rent per year, even allowing for the hazardous character of the business, of an amount that requires a gross valuation for land and improvements of $40,800. Deducting the award for improvements of $18,300 requires an award of $22,500 for the present value of the land. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ. [166 Misc. 864.]